Citation Nr: 1519291	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  05-41 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a delusional disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.B.





ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968 and from March 1977 to February 1979.  The Veteran also served in the Michigan National Guard during various periods, including April 1984 to October 1985, October 1987 to January 1988, May 1988 to May 1989, and February 1990 to May 1991.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In December 2006, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In September 2011, the Board issued a decision that denied the appealed claims.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 132 (Fed. Cir. 2013), the Board's September 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the December 2006 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies this request with respect to the service connection claim for diabetes mellitus.  

Previously, the Board only identified the psychiatric issue on appeal as entitlement to service connection for PTSD.  Since the September 2011 Board decision, the Veteran has sought to reopen this claim.  As the September 2011 decision was vacated, the Veteran need not show that new and material evidence has been received.  As such, the claim will be addressed on the merits.  The Board finds that the Veteran's PTSD claim should be more broadly characterized as including any acquired psychiatric disorder.  The Board finds that the issues are best characterized generally as on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In May 2014, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The credible and competent evidence of record is against a finding that the Veteran was present on the landmass or the inland waters of Vietnam during service.

2.  The evidence of record fails to establish that the Veteran has a PTSD diagnosis under the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders.

3.  The Veteran's delusional disorder was not first manifested until many years after service and is not related to service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).

2.  An acquired psychiatric disability, to include a delusional disorder, was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, an August 2003 letter, sent prior to the initial unfavorable AOJ decision issued in January 2004, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.   Additionally, in March 2006, the Veteran was informed of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records and service personnel records, as well as VA records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  

In regard to the duty to assist, the Veteran was afforded a VA examination in June 2014.  The examiner reviewed the case file, examined the Veteran and considered his statements prior to rendering an opinion.  The examiner provided a rationale for the opinion offered.  Also, in November 2014, an addendum opinion was obtained, which was supported by well-reasoned rationale.  Therefore, the Board finds that the VA examiner provided sufficient information for the Board to render an informed determination.  

The Board observes that this case was remanded in April 2007, October 2008, and September 2009 in order to provide the Veteran with proper notice of the elements necessary to substantiate a claim for service connection.  In May 2007 and in March 2009, the required notices were sent to the Veteran.  Further, the three previous remands directed the RO to verify with the appropriate service agency, including the National Personnel Records Center (NPRC), the Department of the Defense, and the Department of the Army, whether the Veteran had service in Vietnam and whether he was awarded certain medals and awards.  As stated in the July 2010 memorandum, in December 2009, the RO requested such verification from the U.S. Army Reserve Personnel Center, and in March 2010, the RO requested such verification from the U.S. Army Human Resources Command.  Both service agencies directed the RO to inquire with the NPRC.  Further verification was made with the NPRC in January 2011.  The Veteran was notified of these events in May 2010 and September 2010.  The Board finds that the RO complied with the Board remand directives in that requests were made to appropriate service agencies, and those agencies suggested no other appropriate agency for further verification other than the NPRC.  The agencies did not suggest verification with the Department of Defense or any other department of the Army.  Therefore, based on the foregoing, the Board determines that the RO has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ essentially noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Specifically, the VLJ asked the Veteran to describe the circumstances under which he claims he served in the Republic of Vietnam.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the video hearing.  By contrast, the hearing focused on the element(s) necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection for PTSD

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  See 38 C.F.R. § 3.304(f).
The DSM-V criteria are as follows:

A.  The person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or ways confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.

B.  The traumatic event is persistently experienced in one (or more) of the following ways: (1) recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions; (2) recurrent distressing dreams of the event; (3) acting or feeling as if the traumatic event were recurring (includes a sense of reliving the experience, illusions, hallucinations, and dissociate flashback episodes, including those that occur on awakening or when intoxicated); (4) intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; or (5) physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.

C.  Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma), as indicated by three (or more) of the following: (1) efforts to avoid thoughts, feelings, or conversations associated with the trauma; (2) efforts to avoid activities, places, or people that arouse recollections of the trauma; (3) inability to recall an important aspect of the trauma; (4) markedly diminished interest or participation in significant activities; (5) feeling of detachment or estrangement from others; (6) restricted range of affect (e.g., unable to have loving feelings); or (7) sense of a foreshortened future (e.g., does not expect to have a career, marriage, children, or a normal life span)

D.  Persistent symptoms of increased arousal (not present before the trauma), as indicated by two (or more) of the following: (1) difficulty falling or staying asleep; (2) irritability or outbursts of anger; (3) difficulty concentrating; (4) hypervigilance; or (5) exaggerated startle response.

Here, the competent and probative evidence of record does not reflect a diagnosis of PTSD.  Proof a current disability is a threshold to establishing service-connection for PTSD.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be a present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

The Veteran was afforded a VA examination in March 2013 where the examiner opined that the Veteran did not have a diagnosis of PTSD that conforms to the DSM-V.  The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified (NOS); personality disorder, NOS; and alcohol abuse, in full sustained remission.  The examiner opined that he could not provide an etiology opinion regarding the Veteran's mental disorders, other than PTSD, without resorting to speculation.

Since the March 2013 VA examiner did not provide an adequate opinion on which the Board could rely, in May 2014, the Board remanded the matters for another VA examination.  

The Veteran was afforded a VA examination in June 2014 where the examiner opined that the Veteran does not have a diagnosis of PTSD that conforms to DSM-V criteria.  Rather, the examiner diagnosed the Veteran with delusional disorder.  The examiner noted that there was no credible evidence that the Veteran was present in the places that he has described.  The examiner noted that the Veteran reported many historical facts, but lacked specific historical detail that should have been present for a person actually exposed to traumatic events in the military.  The Veteran related terrible traumas, including shooting and killings with a flat affect.  The examiner opined that it was less likely than not that the Veteran meets the DSM-V criteria for PTSD.

The Board finds the VA examination to be of significant probative value.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the conclusions to the supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).  The examiner reviewed the Veteran's extensive medical history, reconciled the varying diagnoses and provided an opinion of the Veteran's current mental health diagnoses.  

The Board notes that there is medical evidence that the Veteran has been diagnosed and treated for PTSD.  However, the Board finds that the Veteran's previous diagnoses were based on unverified reports of stressors, which the Board finds not credible, and therefore the previous diagnoses are not valid.  

As noted in the May 2014 decision, the Board finds that there is an issue of credibility with regard to the Veteran's contended service in Vietnam - which is the basis of one of the Veteran's claimed stressors.  Significantly, his official service records do not document that he had any service in Vietnam and such service has been determined to be unverifiable by the appropriate service agencies, including the NPRC.  In reviewing the Veteran's official and credible service personnel records, sent directly from the NPRC and from his last duty station, the Michigan Army National Guard, no Vietnam service is shown.  In that regard, the Veteran's first period of active service, from November 1966 to September 1968, resulted in the awards of the National Defense Service Medal and Marksman Badge.  He was listed as having completed one year and 25 days of foreign service.  Service personnel records show that the Veteran's duties and assignments during that period include having served at Fort Leonard, Missouri, from November 1966 to February 1967, at Fort Dix, New Jersey, from February 1967 to August 1967, and in Thailand, from August 1967 to September 1968.  While stationed in Thailand, he served with the "54th Transportation Company, USARPAC."  Service personnel records further reflect that in August 1967, the Veteran was given special orders to report to Thailand, and in June 1968, he was given special orders to return to the United States to be processed for separation from service.  These records do not show that the Veteran received orders to serve in Vietnam or any other foreign country.  Further, a November 1967 record of an Article 15 demonstrates that the Veteran was found to be unlawfully carrying a concealed weapon.  The Veteran was restricted to Camp Vayama, Thailand, for fourteen days.

Service treatment records dated from August 1967 to September 1968 further reflect that the Veteran was stationed at Camp Vayama, Thailand, throughout that one year period of time.  For example, in November 1967, December 1967, January 1968, and February 1968, the Veteran was treated at the 162nd Medical Department, APO S.F. 96232, or, Camp Vayama, Thailand, for an ongoing bacterial infection.  Likewise in March 1968 and in April 1968, the Veteran was treated at that same department for irritated ear canals and for a cold.  In May 1968, the Veteran was treated at Camp Vayama for chronic and acute prostatitis.  In June 1968, the Veteran was treated for an ongoing bacterial infection.  

The Veteran's next period of active service, from March 1977 to February 1979, shows that the Veteran was in receipt of awards and decorations including the National Defense Service Medal and expert badges as a rifle marksman and as a grenade launcher.  During that period of service, the Veteran served only in the United States.  His DD-214 for that period of service states that the Veteran's last overseas service was in Thailand.  In July 1979, the Veteran was issued a DD-215 correcting the 1979 DD-214 to show the correct amount of prior service.  At that time, he did not request that any other section of the previous DD-214 be amended, such as the awards and decorations section.  

Service separation papers for the Veteran's subsequent service in the Army National Guard reflect that for his periods of active duty from April 1984 to October 1985, and from October 1987 to January 1988, the Veteran's awards and decorations were listed as receiving only the National Defense Service Medal, Marksman Rifle badge, and Grenade Launcher Expert badge.  

However, the Veteran's most recent and official DD-214, showing active service with the Army National Guard from February 1990 to May 1991, is in stark contrast to the previous documents.  The most recent DD-214 shows that the Veteran had previously been awarded the National Defense Service Medal, along with the Combat Infantryman Badge, the Vietnam Service Medal, and the Vietnam Campaign Medal.  An accompanying Form DA Form 2-1 shows in typewritten format that the Veteran had been awarded the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, and the Combat Infantryman Badge.  

In this case, the Veteran has submitted his own service personnel records in support of his claims, and those records, except for his last period of active service, do not match his official records as listed above.  Specifically, the Veteran has submitted a DA Form 2-1, which is apparently the same DA Form 2-1 that was issued following his first period of active service that states in what appears to be handwritten wording, awards of the Vietnam Campaign Medal, the Vietnam Service Medal, a Bronze Star, a Service Star, and the Combat Infantryman Badge.  The document further states that the Veteran served in a special operations unit.  Also handwritten next to the typed indication that he served in Thailand, it states that he served in Vietnam.  

The Veteran has also submitted detailed statements of his combat experiences in Vietnam.  He stated that from January 31, 1968, to February 25, 1968, he served in Vietnam and was part of the "Phoenix Program."  He contends that he was part of the assault force on the Citadel of Hue, also known as the Imperial Palace of Peace.  He has stated that he also served with the "MAC-V/SOG," a special operations group, and was attached to the 15th Calvary unit.  He contends that he while in combat, he received weapon fire from 144 millimeter mortars and rockets, as well as sniper fire, from as little as 10 to 20 feet away.  He contends that there was combat occurring day and night.  He could smell death all around him.  There were corpses everywhere.  Some corpses were hung up from fences by the Vietnamese.  He contends that he cannot remember others who had died in his unit because he had been a loner.  The Veteran has also submitted photographs that show jungle growth, children carrying water buckets, and other soldiers.  The photos are accompanied with handwritten notes that the Veteran claims to have sent his mother while stationed in Vietnam and which state that he was serving in Vietnam.  At an August 2005 hearing before a decision review officer and at his December 2005 hearing before the Board, the Veteran stated that he was attached to the 15th Cavalry unit and served in Vietnam during the TET offensive.  He stated that he was going back and forth over the Ashaw Valley hauling troops and munitions over the Oncay Pass.

The Veteran has also described his service stressors and his service in Vietnam to his VA social worker.  In January 2004, the Veteran reported that his platoon had been assigned to Camur Rouge for three months.  He reported that at one point, he had seen the skeleton of a Vietnamese person handcuffed to a steering wheel of a truck.  He remembered seeing Vietnamese women and children being used to carry explosives and to act as snipers.  Based upon those recollections and his current symptoms, the Veteran was diagnosed with PTSD.

The VA has undertaken exhaustive measures in attempting to verify whether the Veteran indeed had service in Vietnam.  In September 2003, the NPRC stated that there was no evidence that the Veteran had been exposed to herbicides in service.  In October 2003, the NPRC stated that there was no evidence that the Veteran had service in Vietnam.  In August 2004, the JSRRC reported that the Veteran's claimed stressors could not be verified because he had not provided a verifiable unit number.  In February 2010, the NPRC stated that there was no evidence in the Veteran's service personnel records that he had received a Silver Star, a Bronze Star, an Army Commendation Medal, or a Combat Infantryman Badge.  The record at the time did show that he had been awarded the Vietnam Campaign Medal and the Vietnam Service Medal.  Service in Vietnam, however, could not be established based upon that information.  In July 2007 and in January 2011, the NPRC further verified that there was no evidence that the Veteran had received the Silver Star, a Bronze Star, an Army Commendation Medal, or a Combat Infantryman Badge.

In reviewing the above conflicting evidence, the Board finds that the credible evidence is against a finding that the Veteran served in Vietnam.  In so concluding, the Board has taken into consideration that some of the Veteran's official service personnel records, those which were issued at the end of his final period of service in 1991, do in fact state that he received service medals indicative of service in Vietnam, and a combat medal.  However, the Board finds that those documents are either simply facially incorrect, or were created under false pretenses.  This must be so because according to the NPRC and according to the previous service personnel records, the Veteran quite simply had no verifiable service in Vietnam.  There are orders for him to serve in Thailand and orders for him to leave Thailand to return to the United States, only.  While in Thailand, there is ample evidence to show that he received continuous medical treatment at his military base and that he received an Article 15 while stationed at Camp Vayama.  There is simply no evidence that the Veteran served in the TET offensive, the battle of Hanoi, or that he was attached to a special operations unit.  Instead, the evidence shows that he served as a heavy truck driver while stationed in Thailand.  Accordingly, despite that the Veteran's later service personnel records showing medals and awards indicative of combat in Vietnam, the Board cannot find that the Veteran actually had service in Vietnam in light of the overwhelming evidence that he in fact served solely in Thailand while overseas.  To that extent, the Board is aware that the Veteran's credibility has been called into question and in that regard, the Board finds that his statements regarding his in-service stressors in Vietnam are not plausible or credible, and thus cannot aid in supporting his claim.  Although the Veteran contends that his previous DD-214s and service records were mistaken and that the records were changed in 1991 to show his actual service, the Board finds that contention to be without merit as there is no indication that the previous records were incorrect or incomplete.  The Board reasons that if the Veteran had in fact served in Vietnam, there would be evidence in his service personnel records following that service.  At the very least, the service records would not be completely negative for such service.  

Therefore, the Board finds that any previous medical treatment records which diagnosed the Veteran with PTSD are invalid, as they were based on a false premise.  

While the Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran meets the DSM-V criteria for a diagnosis of PTSD during any period of his appeal, as required by VA regulations.  Indeed, as noted above and discussed below, the record reflects that the June 2014 VA examiner specifically found that the Veteran did not meet the criteria for a diagnosis of PTSD, despite considering the Veteran's assertions regarding symptomatology.  The Board also notes that the Veteran's girlfriend, C.B., has stated that the Veteran has PTSD and has corroborated his treatment for such.  Although C.B. is competent to attest to the Veteran receiving treatment for a mental disorder, there is no evidence which indicates that C.B. is a medical professional who is competent to make such as diagnosis such as PTSD.  Therefore, the Board finds C.B.'s statement regarding the Veteran's diagnosis of PTSD to be of no probative value.  

In addition to the competent medical evidence on the issue of diagnosis, the Board has considered the Veteran's statements regarding his symptoms.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his psychiatric symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, although the Veteran's reported psychiatric symptomatology is found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, and thus his statements to the effect that he has a diagnosis of PTSD are not competent evidence.  

The Board fully recognizes that the Veteran receives current psychiatric treatment that is of great benefit to his life, and in no way means to diminish the importance of that treatment.  The regulations that govern entitlement to service connection for PTSD, however, are clear.  The diagnosis must be established in accordance with 38 C.F.R. § 4.125(a), which requires a diagnosis consistent with the American Psychiatric Association's criteria established in the DSM-V.  In this case, the Veteran's treating diagnosis does not meet that criteria.

III.  Service Connection for an Acquired Psychiatric Disorder (other than PTSD)

In order to obtain service connection under 38 U.S.C.A. § 1110 (West 2014) and 38 C.F.R. § 3.303(a) (2014) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychoses, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a) (2014).  
Here, the record reflects competent and credible evidence of a current disability - namely delusional disorder.  See June 2014 VA examination. 

However, the Board finds that there is no evidence of an in-service incurrence or injury.  At the March 2013 VA examination, the Veteran denied any history of mental health treatment prior to or during military service.  The examiner noted that the service treatment records were silent for any mental health complaints or treatment.  The Veteran also reported that he did have any mental health issues until 2003, when he screened positive for depression and PTSD.  At the June 2014 VA examination, the examiner opined that there is no evidence to connect the Veteran's delusional disorder to his military service.  As there is no evidence on an in-service injury or any competent evidence which relates the Veteran's delusional disorder to service, the criteria for service connection have not been met.  

The Board notes that the Veteran and his girlfriend have vaguely alluded that the Veteran's mental issues are related to service.  However, as indicated above, neither are competent to provide a medical etiological opinion.  Other than the non-competent lay assertions of the Veteran and his girlfriend that an acquired psychiatric disorder is related to service, the record includes no evidence of such a connection.  Rather, the record shows that there was no in-service disease, event, or injury related to an acquired psychiatric disorder, that acquired psychiatric symptoms did not manifest until more than twenty years after separation, and that an acquired psychiatric disorder is not related to service.

As mentioned, the record does not reflect medical evidence showing any objectively verifiable manifestations of disease of an acquired psychiatric disorder including symptoms associated with psychoses, during the one-year presumptive period after the Veteran's separation from service.  Service connection is therefore not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a) (2013).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include a delusional disorder is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


